UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2405



S.L., by her mother, Cynthia Lee,

                                              Plaintiff - Appellant,

          versus


PRINCE WILLIAM COUNTY SCHOOL BOARD,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-02-1216-A)


Submitted:   April 30, 2004                 Decided:   June 17, 2004


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cynthia Lee, Appellant Pro Se. Mary Ellen McGowan, SICILIANO,
ELLIS, DYER & BOCCAROSSE, Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           S.L., a minor, by her mother, Cynthia Lee, appeals the

district court’s order entered on October 27, 2003, denying her

motion to reconsider the court’s order denying her motion to set

aside the judgment pursuant to Fed. R. Civ. P. 60(b)(6).*              We have

reviewed the record and find no reversible error.             Accordingly, we

affirm for the reasons stated by the district court.             See S.L. v.

Prince William County School Bd., No. CA-02-1216-A (E.D. Va. filed

Oct. 24, 2003 & entered Oct. 27, 2003).         We also deny S.L.’s motion

to   expedite;   we   grant   S.L.’s   motion    to   amend    her   docketing

statement.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                      AFFIRMED




      *
      Because S.L.’s notice of appeal is not timely as to either
the underlying judgment or her first motion to set aside the
judgment, we consider the appeal only as it relates to the order
entered October 27, 2003.

                                  - 2 -